Citation Nr: 0119832	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  93-28 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for glomus jugular tumor 
(benign) as secondary to exposure to hazardous toxic waste 
material and herbicide agents (Agent Orange)(AO).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to October 
1968. 

The current appeal arose from a February 1993 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  The RO denied entitlement to service 
connection for glomus jugular tumors as secondary to exposure 
to toxic chemicals, gastritis, hiatal hernia with reflux 
esophagitis, and right or left leg fracture with resultant 
arthritis.

In November 1995 the Board of Veterans' Appeals (Board) 
remanded the case to the RO for further development and 
adjudicative actions.

In October 1996 the RO granted entitlement to a permanent and 
total disability rating for pension purposes.

In September 1999 the Board denied entitlement to service 
connection for a leg disability, gastritis, and hiatal hernia 
as not well grounded, and remanded the claim of entitlement 
to service connection for a glomus jugular tumor as secondary 
to toxic chemical exposure to the RO for further development 
and adjudicative actions.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, § 7, 114 Stat. 2096 (2000) has a provision for 
readjudicating a claim at the request of the claimant or on 
the Secretary's own motion, if the claim was denied as not 
well grounded and became final between July 14, 1999, and 
November 9, 2000.  While VA is not required to seek out such 
claims, the Veterans Benefits Administration (VBA) has 
adopted a policy that when a claim which meets the § 7 
criteria is discovered by VBA, it will be readjudicated even 
though the claimant has not requested readjudication.  VBA 
envisions that it might learn of such cases by referral from 
the Board. 

Accordingly, the Board refers the issues of entitlement to 
service connection for a disability of the leg, gastritis and 
hiatal hernia to the RO for readjudication consistent with 
criteria cited above.  

In October 2000 the RO affirmed the denial of entitlement to 
service connection for a glomus jugular tumor as secondary to 
exposure to toxic chemicals to include herbicide agents (AO).

The case has been returned to the Board for further appellate 
review..


FINDINGS OF FACT

1.  A glomus jugular tumor was not shown in service or for 
many years thereafter.

2.  There is no competent medical evidence of record linking 
a post service reported glomus jugular tumor (benign) to any 
incident of active service including claimed exposure to 
toxic chemicals to include herbicide agents (AO).


CONCLUSION OF LAW

A glomus jugular tumor (benign) was not incurred in or 
aggravated by active service, nor is such secondary to 
claimed exposure to toxic chemicals or herbicide agents (AO).  
38 U.S.C.A. § 1110 (West 1991 & Supp. 200)); 38 U.S.C.A. 
§ 5107 (West Supp. 2001); 38 C.F.R. §§ 3.303(d), 3.307, 3.309 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty in the United States Air 
Force from March 1965 to October 1968.  His record of service 
(DD-214) and personnel records show a military occupational 
specialty of both Apprentice Water and Waste Processing 
Specialist and Water & Waste Processing Specialist.  He did 
not have any foreign service including Vietnam service.  

The multiple exemplary performance evaluation reports 
completed while the veteran was stationed at Nellis Air Force 
Base, Nevada describe his duties as follows; operates and 
maintains water and sewage treatment facilities including 
clarifier digester, waste gas burners, and turbine and 
centrifugal pumps; makes routine chemical tests on water and 
sewage; aids in sanitary fills; performs maintenance and 
assists in operating trash and refuse collection vehicles and 
performs minor maintenance on lift stations, inspects sewage 
holding ponds and prepares daily and monthly reports.  

The veteran's service medical records including entrance and 
separation physical examination reports are silent for a 
glomus jugular tumor.  All pertinent evaluations were normal.  
The veteran denied having any pertinent problems.  

The record shows that an additional search for Nellis Air 
Force Base treatment records was negative.

Initial VA medical records dated in the late 1970's are 
silent for pertinent findings regarding a glomus jugular 
tumor.  

The postservice private medical records date from early 1989.  
In November 1989 the veteran complained of hoarseness.  In 
April and May 1990 he complained of left ear problems and 
hoarseness.  It was noted that he had an 8 month history of 
hoarseness which varied in severity but never entirely 
cleared.  

A July 1990 private medical statement referred to the 
presence of a benign glomus jugulare tumor and upcoming 
surgery.  The tumor was characterized as benign and made up 
of blood vessels.  

A private hospital record shows treatment from mid August to 
early September 1990 for a left glomus jugular tumor.  On 
hospital admission it was noted that the veteran had a ninth 
month history of hoarseness and left sided hearing loss.  It 
was noted that initial earlier treatment was for presumed 
otitis media.  

The veteran described progressive hearing loss in his left 
ear as well as aural pressure and occasional lightheadedness 
with positional changes and a change in his taste over the 
past several months.  

Diagnostic workup revealed a red tissue mass in the left 
hypotympanum with a left vocal cord paralysis and left sided 
sensorineural hearing loss.  A magnetic resonance imaging 
(MRI) scan revealed a 2.5 centimeter mass in the jugular bulb 
consistent with a glomus jugularity.  It was noted that the 
veteran had been admitted to undergo a four vessel cerebral 
arteriogram with embolization of vessels feeding the glomus 
tumor.  An August 16, 1990 cerebral angiogram with 
embolization revealed a vascular tumor in the region of the 
left jugular fossa consistent with a clonus jugular tumor.  
On August 17, 1990 he underwent excision of his tumor.  

A December 1992 VA general medical examination report shows 
as history that the veteran had been hospitalized in late 
1990 for a left glomus jugular tumor.  His hospital discharge 
summary indicated he was left with a left sensory hearing 
loss and left vocal cord paralysis.  He related a history of 
driving a bulldozer and burying toxic waste.  He had also 
worked in a water treatment plant and thought he had been 
exposed to fumes and possibly radioactive waste as well.  

Following a comprehensive examination the diagnoses included 
status post resection of glomus jugular tumor.  The examiner 
indicated not knowing of any relationship between exposure to 
toxic chemicals in service and the development of the tumor.  

VA outpatient medical records dated in the early 1990's 
reflect follow-up treatment for status post resection of a 
left glomus jugulare tumor.  An April 1993 clinical record 
shows the veteran was turned down for Social Security 
Disability.  

In November 1995 the Board remanded this case to the RO for 
additional development of the evidence including a VA 
examination by a specialist in toxicology.  




An April 1996 VA special neurologic examination report shows 
as medical history that the veteran developed a brain tumor 
in the latter part of 1989 and possibly 1990.  He thought he 
had a sinus infection and was treated for it for six months 
or so.  He finally went to an ear, nose, and throat 
specialist who made a diagnosis of an intracranial tumor.  He 
was referred to a professor of ear, nose, and throat at 
Southwestern Medical School, where the diagnosis of a tumor 
was made. This tumor was surgically removed, and it was a 
special tumor called a tubulus glomare tumor. This was a 
benign tumor of which no one knew the etiology. 

It was noted that the veteran had a history in service of 
being exposed to toxic waste.  He did not know what he was 
exposed to, but he did dispose of a lot of waste material; 
this was before 1972.  There was no definite history of any 
kind of herbicides or any other chemicals.  

It was noted that the veteran did not develop the tumor until 
1989 or 1990.  It was recorded that no one knew of any 
chemicals to which the veteran was exposed; therefore, one 
could not really say exactly what caused the tumor.  The VA 
examiner opined that it was unrelated, and not connected with 
the toxic materials. 

Following an objective examination the examiner reported a 
glomus jugulare tumor of the brain, which was operated on, 
and residual defects of cranial nerves VII, VIII, and X.  The 
examiner recorded "We think that this glomus tumor was not 
related to toxic exposure. 

In September 1999 the Board remanded this case to the RO for 
additional development of the evidence.  The Board noted that 
the case had been remanded by the Board in November 1995, in 
part, for additional development with respect to the 
veteran's claim for service connection for glomus jugular 
tumor as secondary to toxic exposure.

The Board noted that pursuant to the remand, the RO obtained 
additional service personnel records and additional VA 
treatment records.  

The RO was then directed to contact the Department of the Air 
Force and the U.S. Army and Joint Services Environmental 
Support Group (now known as the United States Armed Services 
Center for Research of Unit Records (USASCRUR)), to determine 
if toxic chemicals were unloaded from aircraft at Nellis Air 
Force Base from July 1965 through October 1968, and if so, 
whether there were any spills or exposures.  The Board noted 
that such action had not been accomplished.

Moreover, the Board noted that the RO was to provide the 
claims folder to include any toxic exposure information 
obtained from USASCRUR to a VA physician for a medical 
opinion as to the nature and etiology of the glomus jugular 
tumor.  Further, the Board noted that the physician providing 
the opinion was not advised of any "possible exposure" of the 
veteran to any specific chemical substance, as such 
information had not been requested from USASCRUR by the RO.  
The Board noted that the medical opinion obtained was general 
in nature as no specific chemical agent had been identified 
for the physician's consideration.

The Board noted that since the physician may not have had all 
the pertinent facts on which to base his opinion, additional 
development was required.  It was noted that the United 
States Court of Appeals for Veterans Claims (Court), in 
Stegall v. West, 11 Vet. App. 268 (1998) had held that a 
remand by the Court or the Board conferred on the veteran as 
a matter of law, the right to compliance with the remand 
orders.  The Board noted that here, information from 
USASCRUR, which could have impacted on the physician's 
opinion was not obtained as directed in the remand.  
Furthermore, the Board noted that the veteran reported that 
his initial treatment for his tumor was at Parkland Memorial 
Hospital in Dallas, Texas from 1990 to 1992.  The RO was 
instructed obtain copies of these treatment records as they 
may be pertinent to the veteran's claim. 

Also, when the foregoing had been accomplished, the veteran 
was to be afforded a VA examination by an appropriate 
specialist who was to include any information obtained from 
the Department of the Air Force, and USASCRUR, and offer an 
opinion as to whether it was at least as likely as not that 
the glomus jugular tumor diagnosed in 1990 had been caused by 
exposure to toxins during military service. 

In January 2000, the RO requested the veteran to complete and 
sign enclosed release of information forms to enable the RO 
to obtain medical records from the Parkland Memorial Hospital 
for the years of 1990 to 1992.  The RO informed the veteran 
that it may expedite his claim if he obtained the subject 
records of treatment himself and forward them to the RO.  The 
veteran did not respond to the RO's request, and accordingly 
the RO was unable to obtain any records from the Parkland 
Memorial Hospital.

In January 2000 the RO requested the USASCRUR for 
verification of chemical spills.  In particular the RO 
requested information on file from the Department of the Air 
Force regarding whether or not toxic chemicals had been 
unloaded from aircraft at Nellis Air Force Base during the 
period between July 1965 through October 1968, and, if so, 
the types of chemicals involved and any reports of leaks or 
spills during that time.  

A May 2000 VA Form 119, Report of Contact shows the RO 
contacted the USASCRUR regarding the information requested by 
letter dated in January 2000. The USASCRUR denied receiving 
such request.  Moreover, the RO was informed that the 
information requested was not within the purview of the 
USASCRUR.  The RO was instructed to contact someone in 
occupational safety in the Air Force.  The USASCRUR did not 
have any specific name or address for the Air Force for the 
RO to contact.  

A May 2000 VA transmittal sheet shows the RO obtained the 
assistance of the VA Central Office contact person in mustard 
gas cases in obtaining verification of the veteran's toxic 
exposure noted in the Board's remand.  It was noted that such 
individual called several people she knew in an attempt to 
obtain the verification requested including at Nellis Air 
Force Base.  Nellis Air Force Base staff reported that they 
knew of no incident of spilling toxic material while 
unloading aircraft during the time of service in question.  
It was also noted that the dates were too broad to verify, 
and that veteran's assigned duties would not indicate the 
handling of toxic materials.   

Since the development requested by the Board failed to 
produce any additional medical evidence that was anticipated 
for review by a VA medical specialist than was already on 
file at the time of the special VA examination in April 1996, 
the RO returned the case to the Board.  


Preliminary Matter: Duty to Assist

On November 9, 2000, the President signed H.R. 4864, Public 
Law 106-475 VCAA of 2000 (November 9, 2000; 114 Stat. 2096) 
be codified at 38 U.S.C.A. § 5103(a).  This law eliminates 
the well-grounded requirement and amplifies the duty to 
notify and assist.  

The law provides that upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  VCAA of 2000, signed into 
law November 9, 2000, to be codified as amended at 38 U.S.C. 
§ 5103(a).

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law further provides that the 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  VCAA of 2000, signed into law November 
9, 2000, to be codified at 38 U.S.C.A. § 5103A(a)(1)-(3).  



Governing law now specifically provides that the duty to 
assist includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  The 
notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  VCAA of 
2000 signed into law November 9, 2000, to be codified at 
38 U.S.C.A. § 5103A(b)(1), (2).  

The law further states that whenever the Secretary attempts 
to obtain records from a Federal department or agency under 
this subsection or subsection (c), the efforts to obtain 
those records shall continue until the records are obtained 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  VCAA of 2000, signed into law November 9, 2000, 
to be codified at 38 U.S.C.A. § 5103A(b)(3).  

Current law more specifically provides that the assistance 
provided by the Secretary shall include obtaining the 
following records if relevant to the claim:  

(1) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to active military, naval, or air 
service that are held or maintained by a governmental 
entity.

(2) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those 
records.


(3) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  VCAA of 2000, signed into law 
November 9, 2000, to be codified at 38 U.S.C.A. § 5103A(d).  

VCAA of 2000, signed into law November 9, 2000, alters former 
38 U.S.C.A. § 5107, and now provides as follows:

(a) Except as otherwise provided by law, 
a claimant has the responsibility to 
present and support a claim for benefits 
under laws administered by the Secretary.
(b) The Secretary shall consider all 
information and lay and medical evidence 
of record in a case before the Secretary 
with respect to benefits under laws 
administered by the Secretary.  When 
there is an approximate balance of 
positive and negative evidence regarding 
any issue material to the determination 
of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.

VCAA of 2000, signed into law November 9, 2000, codified at 
38 U.S.C.A. § 5107.



Criteria

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  38 
U.S.C.A. 
§ 1110 (West 1991 & Supp. 2000).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any other time, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).  This rule 
does not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."

When the disease entity is established, there is a 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).
Continuous service for 90 days or more during a period of 
war, and post service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (2000).

If not shown in service, service connection may be granted 
for malignant tumors if shown disabling to a compensable 
degree during the first post service year.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 1991 & Supp. 2000);  38 C.F.R. §§ 
3.307, 3.309 (2000).

Since the veteran's glomus jugular tumor is benign in nature 
as opposed to a malignant tumor the presumptive service 
connection provisions of 38 U.S.C.A.
§§ 1101, 1112, 1113 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
3.307, 3.309 (2000) are not for application.

The veteran is not shown to have participated in combat 
service.  Accordingly, the provisions of 38 U.S.C.A. § 
1154(b) (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303(a), 3.304 (2000) are not for application.


Herbicides (AO) 

In addition to law and regulations regarding service 
connection, the Board notes that a disease associated with 
exposure to certain herbicide agents listed in 38 C.F.R. 
§ 3.309(e) (2000) will be considered to have incurred in 
service under the circumstances outlined in that section, 
even though there is no evidence of such disease during such 
period of service.  38 C.F.R. § 3.307(a) (2000).

If a veteran was exposed to a herbicide agent during active 
service, the following diseases shall be service-connected, 
if the requirements of 38 C.F.R. § 3.307(a) are met, even if 
there is no record of such disease during service: chloracne 
or other acneform diseases consistent with chloracne, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
porphyria cutanea tarda, respiratory cancers, and soft-tissue 
sarcomas. 38 C.F.R. § 3.309(e).  


The term "soft- tissue sarcoma" includes the following: adult 
fibrosarcoma; dermatofibrosarcoma protuberans; malignant 
fibrous histiocytoma; liposarcoma; leiomyosarcoma; 
epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
rhabdomyosarcoma; ectomesenchymoma; angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); proliferating 
(systemic) angioendotheliomatosis; malignant glomus tumor; 
malignant hemangiopericytoma; synovial sarcoma (malignant 
synovioma); malignant giant cell tumor of tendon sheath; 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; and malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e).  Furthermore, pursuant 
to 38 C.F.R. § 3.307(a)(6), where respiratory cancers become 
manifest to a degree of 10 percent or more within 30 years 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval or air service.

The Secretary of the VA has determined that a presumption of 
service connection based on exposure to herbicides used in 
the Republic of Vietnam during the Vietnam era is not 
warranted for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 59 Fed. Reg. 341 (1994).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).


Vietnam era service is from August 5, 1964 to May 7, 1975.  
The Veterans Benefits Improvements Act of 1996, Pub. L. No. 
104-275, extends the Vietnam era to February 28, 1961, for 
all veterans who served in Vietnam, and extends special 
eligibility for health benefits based on AO exposure to those 
who served on or after February 9, 1962.  Service in the 
Republic of Vietnam includes service in the waters offshore 
and service in other locations if the conditions involved 
duty or visitation in the Republic of Vietnam. 38 C.F.R. § 
3.307(a)(6)(iii).

The last date on which such a veteran shall be presumed to 
have been exposed to an herbicide agent shall be the last 
date on which he or she served on the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.  Service in the Republic of Vietnam includes 
service in the waters offshore, and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).

In McCartt v. West, 12 Vet. App. 164 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a veteran is not entitled to presumptive herbicide exposure 
solely on the basis of having served in the Republic of 
Vietnam. The Court held that both service in the Republic of 
Vietnam during the designated time period and the 
establishment of one of the listed diseases is required in 
order to establish entitlement to the in service presumption 
of exposure to an herbicide agent.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).


Analysis

Duty to Assist

Although the RO has not yet considered whether any additional 
notification or development action is required under the VCAA 
of 2000, the Board may proceed to issue a decision at this 
time with respect to the issue of entitlement to service 
connection for glomus jugulare tumor secondary to exposure to 
toxic waste and herbicide agents including AO.  

The Board is satisfied that all relevant facts pertaining to 
the issue on appeal have been properly developed, and that no 
further assistance is required in order to satisfy the duty 
to assist provisions as mandated by VCAA.  VCAA of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).

A review of the record shows that the RO obtained the 
veteran's service medical records.  The RO also obtained and 
associated with the claims file a substantial quantity of 
post service VA and private medical documentation.  This 
documentation shows that the veteran has been afforded VA 
examinations and opinions central to the disability at issue 
have been obtained as well.  

The RO endeavored to obtained additional documentation of the 
veteran's claimed exposure to toxic chemicals and herbicide 
agents (AO), but such efforts were met with negative results.  
The RO endeavored to obtained additional medical records from 
a private hospital; however, the veteran failed to provide 
the necessary medical release.  The Board reminds the veteran 
that "[t]he duty to assist is not always a one-way street.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  "Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).

In addition, the Board finds that the veteran has been 
notified of the evidence necessary to complete his claim.  
The RO informed the veteran of the evidence needed to 
complete his claim via numerous rating decisions, statement 
and supplemental statements of the case, and correspondence 
dating from the filing of his claim.

The Board reiterates that the case was remanded twice to the 
RO to ensure full compliance with due process concerns, both 
substantive and procedural.  The Board also notes that the 
veteran has an accredited representative and that such 
representative has reviewed the claims file and provided 
written argument regarding the issue on appeal both at the RO 
and at the Board.  The statements of the veteran and his 
representative show that they are well aware of the evidence 
needed to substantiate the claim at issue.

Also, the record contains information from USASCRUR which 
denied having access to relevant Air Force document 
pertaining to the veteran's claim.  USASCRUR instructed the 
RO to contact someone in occupational safety at Air Force but 
did not have any specific name or address at Air Force for 
the RO to contact.  Through appropriate sources at VACO the 
RO was able to obtain confirmation from Nellis AFB personnel 
that the veteran was not exposed to any toxic hazardous 
material in performing his duty assignment in active service.  

Aside from the records previously obtained and associated 
with the claims file and for which an attempt was made to 
obtain, the veteran has not identified any other evidence 
that may be relevant to his claim.  Moreover, given the facts 
of this case, the Board finds that VA can provide no further 
assistance to him that would aid in substantiating the claim 
at issue.

As VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claims as cited 
above, no further assistance is required to comply with the 
duty to assist as mandated under the Veterans Claims 
Assistance Act of 2000.  Moreover,  the Board is not 
obligated to go on a "fishing expedition to determine if 
there might be some unspecified information which could 
possibly support a claim[,]" Gobber v. Derwinski, 2 Vet. App. 
470, 472 (1992).

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions, and that a remand for 
adjudication of his claim by the RO under the new law would 
only serve to further delay resolution of his claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


Service Connection

The veteran essentially contends that he developed a glomus 
jugular tumor as secondary to exposure to toxic hazardous 
material and herbicides, as his job included washing aircraft 
and burying and processing waste returned from Vietnam.  He 
also asserts that he came into contact with AO from aircraft 
returning from Vietnam. 

A comprehensive review of the record shows that a glomus 
jugulare tumor was not present during active duty or first 
manifested until approximately at best sometime in 1989, many 
years postservice.  Significantly, the tumor was diagnosed as 
benign.  Consequently, the presumptive provisions to include 
those based on exposure to AO are not for application as such 
presumptive provisions contemplate only malignant tumors.

Significantly, the record shows that the veteran had no 
foreign service including duty in Vietnam.  His military 
personnel records disclose only that he was a water and waste 
processing specialist at Nellis Air Force Base in Las Vegas, 
Nevada.  

There is no supporting evidence showing that the veteran was 
exposed to any herbicides including AO during service.  In 
fact, officials at Nellis Air Force Base have stated that the 
veteran was not directly exposed to any alleged hazardous 
toxic materials or related spills during active duty.  There 
is no indication that the veteran was in other than a 
protected environment during the normal course of his duties 
operating and maintaining regular water and sewage treatment 
facilities. 

The Board points out that there is no competent medical 
evidence or opinion of an etiologic link or nexus between the 
benign glomus jugular tumor first noted many years post 
service and any incident of active duty.  The veteran's claim 
of direct exposure to hazardous toxic material while 
stationed at Nellis AFB has been contradicted by official 
sources at that facility.  Sources at Nellis AFB stated that 
the veteran's duty assignment did not expose him to toxic 
materials.

Importantly, the record contains reports of VA general 
medical and special neurologic examinations with opinions to 
the effect that an etiologic relationship between the 
development of a benign glomus jugular tumor many years 
postservice and exposure to toxic material was not 
objectively demonstrated.  It was indicated that despite the 
veteran's unsupported allegations, there was no relationship 
between the onset of the benign tumor and exposure to toxic 
material.  Significantly, the Board points out that the 
subsequent information from Nellis AFB confirming no direct 
exposure to hazardous toxic materials or spills during 
service further strengthens the VA medical opinions of 
record.  

The Board reiterates the three basic requirements recognized 
by the Court upon which to predicate a grant of service 
connection.  There must be a present disability.  The veteran 
has satisfied this requirement as he has been diagnosed with 
a glomus jugular tumor (benign).  There must be medical or 
lay evidence of in-service incurrence or aggravation of the 
claimed in-service disease or injury.  In view of the earlier 
discussion, no such evidence is shown by the evidence of 
record.  There must be medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease.  In view of the above discussions, no such evidence 
is of record.

The only evidence of record which appears to support the 
veteran's claim for service connection for benign glomus 
jugulare tumor is evidence provided by the veteran in written 
statements.  In the absence of evidence indicating that the 
veteran has the medical knowledge or training requisite for 
the rendering of clinical opinions, the Board must find that 
his contentions with regard to the etiology of his benign 
glomus jugular tumor to be of no probative value. See Moray 
v. Brown, 5 Vet. App. 211 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions as to 
whether the veteran's tumor is related to service on any 
basis.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

A longitudinal review of the record shows that competent 
medical evidence fails to provide a nexus or etiologic link 
between the glomus jugulare tumor (benign) first manifested 
many years postservice with any incident of active duty 
including secondary to exposure to alleged hazardous toxic 
waste and AO.  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  Se Graves v. Brown, 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); McKnight v. Gober. 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

After a review of the evidence of record, the Board is of the 
opinion that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
glomus jugular tumor (benign) as secondary to exposure to 
toxic chemicals and herbicide agents (AO).  Gilbert, supra.


ORDER

Entitlement to service connection for a glomus jugular tumor 
(benign) as secondary to exposure to hazardous toxic waste 
material and herbicide agents (AO) is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 



